Citation Nr: 1733424	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  04-07 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a low back disability, to include degenerative disc disease (DDD).

2.  Entitlement to service connection for a right knee disability, to include degenerative joint disease (DJD), to include as secondary to the service-connected low back disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia, and a December 2008 rating decision issued by the RO in Huntington, West Virginia. 

By way of background, the RO denied service connection for a right knee disability in May 2002 and granted service connection for a low back disability in December 2008.  The Veteran separately and timely perfected appeals as to both decisions, and the issues have been combined into a single appeal for the purposes of appellate review by the Board.

The Board remanded the issue of entitlement to service connection to a right knee disability for additional development in May 2005, August 2008, September 2009, and June 2015.  Pertinently, the Veteran clarified that his representative is the Veterans of Foreign Wars of the United States, as recognized by the Board.  The requested records and examination having been obtained and the requested notice having been provided, the Board finds the directives have been substantially complied with and the matter again is before the Board. Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2015.  A transcript of the hearing is associated with the electronic claims file. 

This appeal was processed using the "Virtual VA" and Veterans Benefit Management System (VBMS) paperless claims processing systems.  The Board has reviewed these systems to ensure thorough analysis of the evidence of record. 

The issue of entitlement to service connection for a right knee disability is decided below; all other issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A right knee disability has not been shown to be related to service or to a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations obligate VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  VA provided requisite notice to the Veteran in February 2002 correspondence.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additional notice was provided in a subsequent May 2006 VCAA notice, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After issuance of the May 2006 letter, and after the Veteran was given an opportunity to respond, the Veteran's claims were readjudicated.  Hence, the Veteran is not prejudiced by the late timing of this notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016).  All identified and available service and post-service treatment records have been secured.

As outlined below, multiple VA examinations were conducted in connection with the Veteran's claim.  When taken together, review of these examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports taken together are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr, 21 Vet. App. 303, 312. 

The Board finds the duties to notify and assist have been met.

Analysis 

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 

The Veteran asserts that his claimed right knee disability is related to service, alternatively, his right knee disability is secondary to service-connected low back disability.  

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

In order to establish service connection for the claimed disorder, there must be 
 (1) competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection is available for a disease or disability that is proximately caused by a service connected disease or disability; and for the aggravation of a non-service connected disability by a service connected disease or disability.  38 C.F.R. § 3.310 (2016).

For chronic diseases listed in 38 C.F.R. § 3.309(a), which include arthritis, service connection will be presumed under 38 C.F.R. § 3.303(b) where there are either chronic symptoms shown in service or continuous symptoms since service.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

Service connection also may be granted on a presumptive basis for certain chronic diseases, such as arthritis, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a) (3), 3.309(a).

In this case, VA treatment records show diagnoses of DJD of the right knee.  Therefore, Hickson element (1) is met. 

With respect to Hickson element (2), in-service disease or injury, the Veteran claims that the right knee disability is secondary to the service-connected low back disability.  Accordingly, Hickson element (2) is at least arguably met.  

With respect to crucial Hickson element (3), nexus, the question presented, i.e., the relationship, if any, between the Veteran's current right knee disability and service or his service-connected low back disability, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Veteran was afforded a VA examination in March 2008 in which he reported right knee pain starting in 1993 or 1994.  He did not report any symptoms in the right knee.  The examination of the right knee was unremarkable.  

The Veteran was afforded a VA examination in November 2008 in which no diagnosis or etiological opinion was provided regarding the right knee. 

The Veteran was afforded a VA examination in April 2012 in which the examiner indicated that the right knee was neither related to service nor secondary to the low back disability as there was no current right knee disability. 

A VA primary care physician note in February 2015 stated that the Veteran's right knee pain "probably could be from his chronic low back pain."  

The Board notes that the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  

As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board is obligated to analyze the credibility and probative value of all evidence, account for the evidence that it finds persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the Veteran.  Meyer v. Brown, 9 Vet. App. 425 (1996); Eddy v. Brown, 9 Vet. App. 52 (1996); Gabrielson, 7 Vet. App. 36; Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson, 2 Vet. App. at 618; Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  

The Board finds that this February 2015 opinion is inadequate for adjudication purposes as it is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  

Moreover, the opinion does not contain a rationale for the conclusions reached.  The U.S. Court of Appeals for Veterans Claims has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

In response to the Board's most recent remand, the Veteran was afforded a VA examination in May 2016 in which the examiner opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner outlined pertinent medical history involving the right knee, specifically noting that the Veteran reported no problems with right knee during military service, and he was evaluated in November 2015 with a diagnosis of primary osteoarthritis, mild, right knee in medial compartment.  The examiner also opined that the condition claimed was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  The VA examiner stated that a cause-effect relationship between lower back pain and knee pain had not been established to date by preponderance of the medical literature.  Therefore, the Veteran's knee condition was not corroborated as being proximately due to or the result of his lower back disability.  Finally, the VA examiner opined that the Veteran's claimed condition/diagnosis was not at least as likely as not aggravated beyond its natural progression by the service-connected back disability.  The VA examiner again outlined pertinent medical history involving the right knee, specifically noting that an X-ray in June 1996 showed mild DJD.  The examiner stated that the mild arthritis noted to right knee can occur with normal aging, and there was no significant change in the X-ray noted since 1996; therefore, the knee condition was not corroborated as being aggravated beyond its natural progression by the lower back disability. 

The May 2016 VA examiner stated that osteoarthritis was the most common form of arthritis, affecting millions of people worldwide.  It occurred when the protective cartilage on the ends of bones wears down over time.  Osteoarthritis symptoms often develop slowly and worsen over time.  Signs and symptoms of osteoarthritis include pain, tenderness, stiffness, loss of flexibility, grating sensation, and bone spurs.  Risk factors include older age, sex (female), obesity, joint injuries, certain occupations, genetics, and bone deformities. 

In this case, as to the issue of the etiology of the Veteran's right knee disability, the Board finds that the May 2016 VA examination report to be the most probative evidence of record as it was based upon a review of the claims file, examination, and interview of the Veteran.  Significantly, the Veteran claimed the right knee disability resulted from service and/or his service-connected low back disability.  Based upon physical examination of the Veteran and review of the evidence of record, to include X-rays of record, the May 2016 VA examiner opined that the right knee disability was not related to service, and the right knee disability was not causally related to or aggravated by the service-connected low back condition.

Accordingly, the Board concludes that the VA opinion carries significant weight.  No other competent opinion providing a positive nexus between service or the service-connected low back disability and the Veteran's current right knee disability has been presented as the Board found the February 2015 opinion inadequate for adjudication purposes.

The Board also notes that the Veteran submitted multiple lay statements in July and August 2011 and February 2015, attesting to his right knee disability.

The Board acknowledges that the Veteran and those submitting lay statements are competent to testify as to their beliefs that his right knee disability is related to service or his low back disability.  However, there is nothing in the record to suggest that the Veteran or those submitting lay statements have the appropriate training, experience, or expertise to render a medical opinion regarding the etiology of his right knee disability.  See 38 C.F.R. § 3.159 (a)(1) (2015) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

While the Veteran is competent to report what he has experienced, he is not competent to ascertain the etiology of any current condition, as the causative factors for such are not readily subject to lay observation.  Therefore, the Veteran's claims that his current right knee disability was etiologically related to service or to his service-connected low back disability are outweighed by the competent and probative medical opinion.  See Barr, 21 Vet. App. 303; Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994). 

The Board gives credence and weight to the VA examiner's opinions as they were rendered after an evaluation of the Veteran, review of the Veteran's history, and consideration of medical principles by a licensed medical professional.  Therefore a nexus between service or the service-connected low back disability and the Veteran's right knee disability cannot be established, and the claims fail on Hickson element (3). 

With regards to presumptive service connection, the weight of the evidence shows no chronic symptoms of arthritis of the right knee during service, no continuous symptoms of arthritis since service, and that arthritis of the right knee did not manifest to a compensable degree within one year of service.  To this point, service treatment records are absent for any showing of chronic diagnoses, and the first mention of DJD in the record is not until years after service.  As such, presumptive service connection is not warranted.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to service connection for a right knee disability is denied.


REMAND

The Board finds that additional evidentiary development is required before the remaining claims on appeal are adjudicated.

Rating for Back Disability

The Veteran was most recently afforded a VA examination in May 2015.  Although the VA examiner noted that there was evidence of pain with weightbearing, the examiner did not report whether testing of the back was performed on active and passive motion, and in both weightbearing and non-weightbearing.  38 C.F.R. § 4.59 (2015) provides that, with respect to painful motion and arthritis, the joints involved should be tested for pain on both active and passive motion, in weightbearing and non-weight bearing if possible, and if possible, with the range of the opposite undamaged joint.  Id. 

The United States Court has held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  Although the Board is not aware of the possibility of the existence of an "opposite undamaged joint" the remaining directives of 38 C.F.R. § 4.59 could potentially apply.

For these reasons, a new examination is necessary.  Barr, 21 Vet. App. 303, 312 (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

TDIU 

Notice is taken by the Board that the issue of the Veteran's TDIU entitlement remains at issue as it is otherwise inextricably intertwined with the other claim for an initial rating for the back disability.  See Harris v. Dewinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination in order to determine the current severity of the service-connected back disability.  Access to the electronic claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.

All tests deemed necessary shall be conducted, including X-rays, and the results reported in detail.  

The VA examiner is directed to conduct range of motion testing and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups. 

The examination should include testing of the back for pain in active motion, passive motion, weightbearing and non-weightbearing for the joint in question (and if there is any medical basis upon which to find that there is an opposite joint to the spine, then of that paired joint if possible).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should provide information concerning where the Veteran experiences pain during range of motion testing, and if so, at which degree limitation of motion due to pain begins.

Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted. 

The examiner shall inquire as to periods of flare-up, and note the frequency of duration of any such flare-ups.  The examiner must also estimate the additional loss of function, expressed in degrees of motion, during such flare-ups, to the extent possible.  The VA examiner must comment on how and to what extent these manifestations affect the Veteran.  If the severity of these manifestations cannot be quantified, the examiner must so indicate and fully explains the reasons therefor.  

The examiner is also directed to specifically comment on the following:

(a) Whether there is any ankylosis, either favorable or unfavorable, of the spine.

(b) Whether the lumbar spine disability has required any periods of doctor prescribed bed rest, and if so, the frequency and duration of the bed rest within the last 12-month period.

A rationale should be provided for all opinions expressed.

2.  Upon completion of the examination ordered above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the AOJ must furnish the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


